PER CURIAM.
We affirm the sentence, but remand for the assessment of costs with direction to allow the appellant the opportunity to object to the assessment. See Lawson v. State, 470 So.2d 109 (Fla. 4th DCA 1985). The State concedes that the appellant was convicted of the Count IV offense of possession of marijuana, under 20 grams, a first degree misdemeanor. § 893.13(1)(f) Fla.Stat. (1984). The trial court’s written judgment listed Count IV as a third degree felony. Therefore, on remand, the judgment should be corrected to reflect the proper degree of the crime in Count IV.
GLICKSTEIN and HURLEY, JJ., and BOARDMAN, EDWARD F., Associate Judge (Retired), concur.